Name: Council Regulation (EEC) No 1640/79 of 24 July 1979 limiting the granting of production aid for Williams pears preserved in syrup
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agri-foodstuffs;  food technology;  foodstuff
 Date Published: nan

 No L 192/4 Official Journal of the European Communities 31 . 7 . 79 COUNCIL REGULATION (EEC) No 1640/79 of 24 July 1979 limiting the granting of production aid for Williams pears preserved in syrup THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2 ), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commission , Whereas Article 3a of Regulation (EEC) No 516/77 established a system of production aid for certain products processed from fruit and vegetables ; whereas in cases where the situation described in paragraph 5 of that Article arises there is scope for limiting aid to a specified quantity, taking account of average Community production for the three years preceding the marketing year for which the aid is fixed ; Whereas this situation is likely to arise for Williams pears preserved in syrup and listed in Annex la to Regulation (EEC) No 516/77 ; whereas the production aid should accordingly be limited in respect of this product to a specified quantity in accordance with the abovementioned criteria ; whereas it is appropriate to fix this quantity at 83 % of the average Community production referred to above, HAS ADOPTED THIS REGULATION : Article 1 The granting of production aid for Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited for each marketing year to 57 100 tonnes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from the beginning of the 1979/80 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 73, 21 . 3 . 1977, p. 1 . ( 2 ) See page 3 of this Official Journal .